DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7, 10-16, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Masin, US Patent No. 8,444, 058.
Masin discloses embedded RFID tags and associated methods and systems comprising: a body 204 having a generally cylindrical shape encompassing an internal cavity 206 extending from a first end of the body towards a second end of the body (see Fig. 2); and a radio frequency identification (RFID) 202 transponder positioned within the internal cavity, wherein the assembly is to be inserted into an opening 116 made in an object in order to affix the RFID transponder to the object. (See Figs. 1-2; col. 6, line 23+).
Regarding claim 2, wherein the first end has an opening through which the RFID transponder is inserted into the internal cavity (the housing has an opening 206 extending from first end to the second end, see Fig. 2).
 Regarding claim 4, wherein the assembly is to be inserted into the opening in a handle or plastic jacket of the object, the object comprising a plastic container or a container with the handle or plastic jacket, used to store and transport Liquid Propane Gas (LPG), beverages or chemicals (see Fig. 1A).
Regarding claim 5, further comprising a LPG container, wherein the LPG container is retrofitted with the opening (see 1C-D, see recess 116).
Regarding claim 7, further comprising an encapsulant material to affix the RFID transponder within the internal cavity (see col. 6, lines 22-35).
Regarding claims 8-10, further comprising a plurality of anchor structures extending from an external surface of the body, wherein the plurality of anchor structures are to restrict removal of the assembly from the object (the anchors 210 extends from outer surface to the inner surface  of the housing 204 to restrict the of transponder 202, see Fig. 2).
Regarding claims 11-16, Masin is capable of performing all the method steps set forth in the claims. For instance, the prior art teaches an RFID for tracking LPG containers, in order to track said containers, they must be stored and identified in a database. Masin anticipates the claims.
Regarding claim 21, wherein the RFID transponder is press fit into the internal cavity (see Figs. 2, 4, 5).
Allowable Subject Matter
Claims 17-20 are allowed over the prior art.
Claims 3 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches wherein the first end has a head with an annular ring, the annular ring being wider than the remainder of the body to prevent the assembly from falling into the object, wherein the cylindrical shape is tapered from the first end to the second end, or the assembly having a plurality of anchor structures extending from an external surface of the body, wherein the plurality of anchor structures are configured to expend when the assembly is inserted in the object to restrict removal of the assembly from the object. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Response to Arguments
Applicant's arguments filed 3/25/22 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In response to the applicant’s argument that the prior art does not teaches a cylindrical shape body, the examiner respectfully disagrees. The prior art (Masin/US 8,844,058) teaches a three-dimensional shape consisting of two parallel circular bases, joined by a curved surface (see Fig. 2), the assembly of the prior art has a cylindrical shape throughout. Regarding, generating an entry in a database, the prior art teaches RFIDs for tracking LPG containers, in order to track said containers, they must be stored and identified in a database. The applicant’s argument is not persuasive. Refer to the rejection above.
In response to the applicant’s arguments regarding claims 3, 8-9, and 17-20, the rejection has been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876